DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-7 and 10-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Matsumoto (US 2019/0067359).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
	In re claim 1, Matsumoto, in annotated Fig. 2 and corresponding text, teaches an image sensor, comprising:
a first circuit layer CL1 including a first semiconductor substrate 111 provided with a photoelectric conversion unit 12 that photoelectrically converts light and generates a charge ([0004]-[0006], [0026]), and a first wiring layer 140 provided with wiring that transmits a signal that is based upon charge generated by the photoelectric conversion unit 12 ([0043], [0046]);
a second circuit layer CL2 including a second wiring layer 141 provided with wiring that is electrically connected to the wiring of the first wiring layer 140 and transmits the signal transmitted from the wiring of the first wiring layer 140, and a second semiconductor substrate 112 including (i) a circuit that is electrically connected to the wiring of the second wiring layer 141, and processes the signal transmitted from the wiring of the second wiring layer 141, and (ii) a plurality of through electrode 110 that transmit the signal processed by the circuit;
a third circuit layer CL3 including a third semiconductor substrate 113 provided with a plurality of through electrode 110 connected to the plurality of through electrode 110 of the second circuit layer CL2, and a third wiring layer144 provided with a wiring electrically connected to the plurality of through electrode 110 of the third semiconductor substrate 113; 
a plurality of first connection portions 109, provided between the first circuit layer CL1 and the second circuit layer CL2, for electrically connecting the wiring of the first wiring layer 140 and the wiring of the second wiring layer 141; and 
a plurality of second connection portions 109, provided between the second circuit layer CL2 and the third circuit layer CL3, for electrically connecting the plurality of through electrodes 110 of the second semiconductor substrate 112 and the plurality of through electrodes 110 of the third semiconductor substrate 113, wherein a number of the first connection portions 109 (i.e. nine) is greater than a number of the second connection 109 (i.e. six).

	In re claim 2, Matsumoto, in annotated Fig. 2 and corresponding text, teaches that a number of the first connection portions 109 per unit area is greater than a number of the second connection portions 109 per unit area, i.e. nine> six.

	In re claim 3, Matsumoto, in annotated Fig. 2 and corresponding text, teaches that a number of the first connection portions 109 is greater than a number of the through electrode 110 of the second semiconductor substrate 112 or a number of the through electrode 110 of the third semiconductor substrate 113, i.e. nine>six.

	

    PNG
    media_image1.png
    584
    513
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    810
    523
    media_image2.png
    Greyscale

	In re claim 4, Matsumoto, in annotated Fig. 2 and corresponding text, teaches that a number of the first connection portions 109 per unit area is greater than a number of the through electrode 110 of the second semiconductor substrate 112 per unit area or a number of the through electrode 110 of the third semiconductor substrate 113 per unit area, i.e. nine>six.

	In re claim 5, Matsumoto, in annotated Fig. 2 and corresponding text, teaches that a number of the wirings in the first wiring layer 140 is greater than a number of the through electrodes 110 of the second semiconductor substrate 112 or a number of the through electrodes 110 of the third semiconductor substrate 113, i.e. 21>6.

    PNG
    media_image3.png
    635
    539
    media_image3.png
    Greyscale

	In re claim 6, Matsumoto, in annotated Fig. 2 and corresponding text, teaches that a number of the wirings in the first wiring layer 140 per unit area is greater than a number of the through electrodes 110 of the second semiconductor substrate 112 per unit area or a number of the through electrodes 110 of the third semiconductor substrate 113 per unit area, i.e. 21>6.
	
	In re claim 7, Matsumoto, in annotated Fig. 2 and corresponding text, teaches that a pitch (i.e. the spacing between two adjacent connection portions) between the plurality of first connection portions 109 is narrower than a pitch between the plurality of second connection portions 109.

    PNG
    media_image4.png
    629
    528
    media_image4.png
    Greyscale

	In re claim 10, Matsumoto, in annotated Fig. 2 and corresponding text, teaches that the first semiconductor substrate 111, the first wiring layer 140, the second wiring layer 141, the second semiconductor substrate 112, the third semiconductor substrate 113, and the third wiring layer 144 are provided in that order from a side upon which light is incident.

	In re claim 11, Matsumoto, in annotated Fig. 2 and corresponding text, teaches
a fourth circuit layer CL4 including a fourth wiring layer 145 provided with a wiring connected to the wiring of the third wiring layer 144, and a fourth semiconductor substrate 114 provided with a circuit electrically connected to the wiring of the fourth wiring layer 145; and a plurality of third connection portions 109, provided between the third circuit layer CL3 and the fourth circuit layer CL4, for electrically connecting the wiring of the third wiring layer 144 and the wiring of the fourth wiring layer 145, wherein a number of the third connection portions 109 is greater than the number of the second connection portions 109, i.e. nine>six.
                       
    PNG
    media_image5.png
    620
    508
    media_image5.png
    Greyscale

In re claim 12, Matsumoto, in annotated Fig. 2 and corresponding text, teaches that 
the number of the third connection portions 109 per unit area is greater than the number of the second connection portions 109 per unit area, i.e. nine >six.

In re claim 13, Matsumoto, in annotated Fig. 2 and corresponding text, teaches that 
the number of third connection portions 109 is greater than a number of the through electrodes 110 of the second semiconductor substrate 112 or a number of the through electrodes 110 of the third semiconductor substrate 113, i.e. nine>six.

	In re claim 14, Matsumoto, in annotated Fig. 2 and corresponding text, teaches that the number of third connection portions 109 per unit area is greater than a number of the through electrodes 110 of the second semiconductor substrate 112 per unit area or a number of the through electrodes 110 of the third semiconductor substrate 113 per unit area, i.e. nine>six.

	In re claim 15, Matsumoto, in annotated Fig. 2 and corresponding text, teaches that a number of the wirings in the fourth wiring layer 145 is greater than a number of the through electrodes 110 of the second semiconductor substrate 112 or a number of the through electrodes 110 of the third semiconductor substrate 113, i.e. 21>6.

	In re claim 16, Matsumoto, in annotated Fig. 2 and corresponding text, teaches that a number of the wirings in the fourth wiring layer 145 per unit area is greater than a number of the through electrodes 110 of the second semiconductor substrate 112 per unit area or a number of the through electrodes 110 of the third semiconductor substrate 113 per unit area, i.e. 21>6. 

	In re claim 17, Matsumoto, in annotated Fig. 2 and corresponding text, teaches that a pitch (i.e. the spacing between two adjacent connection portions) between the plurality of third connection portions 109 is narrower than a pitch between the plurality of second connection portions 109.

	In re claim 18, Matsumoto, in annotated Fig. 2, Fig. 3 and corresponding text, teaches that the circuit of the second circuit layer CL2 includes a comparison unit 40 that compares the signal that is based upon the charge generated by the photoelectric conversion unit with a reference signal, and the third circuit layer CL3 includes a storage unit 50 that stores a signal output from the comparison unit 40.

    PNG
    media_image6.png
    422
    548
    media_image6.png
    Greyscale

	In re claim 19, Matsumoto, in annotated Fig. 2, Fig. 3 and corresponding text, teaches that the circuit of the second circuit layer CL2 includes an AD conversion unit 70 ([0023]) that AD converts the signal that is based upon the charge generated by the photoelectric conversion unit and outputs a digital signal, and the third circuit layer CL3 includes a storage unit 50 that records the digital signal.
	In re claim 20, Matsumoto, in annotated Fig. 2 and corresponding text, teaches an image capture device comprising: the image sensor according to claim 1 and an image generation unit that generates image data based upon s signal output from the image sensor ([0017] and claim 22).
	
Allowable Subject Matter
5.	Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6.	The following is a statement of reasons for the indication of allowable subject matter: the current inventio is deemed to be directed to a nonobvious improvement over the invention published in US 2019/0067359.  The improvement comprises : (a) an area of the second connection portions in a direction that intersects a direction in which light is incident is larger than an area of the through electrodes of the second semiconductor substrate in the direction (claim 8) and an area of the second connection portions in a direction that intersects a direction in which light is incident is larger than an area of the through electrodes of the third semiconductor substrate in the direction (claim 9).

                  
Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
8.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10,720,465.  Although the claims at issue are not identical, they are not patentably distinct from each other because the Patent fully encompasses the scope of claim 1 of the current application.
Current Application
US 10,720,465
1. An image sensor, comprising:
  *  a first circuit layer including a first semiconductor substrate provided with a photoelectric conversion unit that photoelectrically converts light and generates charge, and a first wiring layer provided with a wiring that transmits a signal that is based upon charge generated by the photoelectric conversion unit;
*  a second circuit layer including a second wiring layer provided with wiring that is electrically connected to the wiring of the first wiring layer and transmits the signal transmitted from the wiring if the first wiring layer, and a second semiconductor substrate including (i) a circuit that is electrically connected to the wiring of the second wiring layer, and (ii) a plurality of through electrodes the transmit the signal processed by the circuit; 
*  a third circuit layer including a third semiconductor substrate provided with a plurality of through electrodes connected to the plurality of through electrodes of the second circuit layer, and a third wiring layer with a wiring electrically connected to the plurality of through electrodes of the third semiconductor substrate; 
*  a plurality of first connection portions, provided between the first circuit layer and the second circuit layer, for electrically connecting the wiring of the first wiring layer and the wiring of the second wiring layer; and 
*  a plurality of second connection portions, provided between the second circuit layer and the third circuit layer, for electrically connecting the plurality of through electrodes of the second semiconductor substrate and the plurality of through electrodes of the third semiconductor substrate, wherein 
a number of the first connection portions is greater than a number of the second connection portions. 

1. An image sensor, comprising: 
*  a first circuit layer including a first semiconductor substrate provided with a photoelectric conversion unit that photoelectrically converts light and generates a charge, and a first wiring layer provided with a wiring that transmits a signal based upon the charge generated by the photoelectric conversion unit; 
*  a second circuit layer including a second wiring layer provided with a wiring that is connected to the wiring of the first wiring layer and transmits the signal transmitted from the wiring of the first wiring layer, and a second semiconductor substrate provided with a circuit that is connected to the wiring of the second wiring layer and processes the signal transmitted from the wiring of the second wiring layer and a through electrode that transmits the signal processed by the circuit; 
*  a third circuit layer including a third semiconductor substrate provided with a through electrode connected to the through electrode of the second circuit layer, and a third wiring layer provided with a wiring connected to the through electrode of the third semiconductor substrate; 
*  a fourth circuit layer including a fourth wiring layer provided with a wiring connected to the wiring of the third wiring layer, and a fourth semiconductor substrate connected to the wiring of the fourth wiring layer; 

* a plurality of first connection portions provided between the first circuit layer and the second circuit layer; 
*  a plurality of second connection portions provided between the second circuit layer and the third circuit layer; and 
*  a plurality of third connection portions provided between the third circuit layer and the fourth circuit layer, 
wherein: the first circuit layer, the second circuit layer, the third circuit layer, and the fourth circuit layer are provided in that order from a side upon which the light is incident; and the number of the first connection portions is greater than the number of the second connection portions.
17. The image sensor according to claim 1, wherein the first connection portions electrically connect the wiring of the first circuit layer and the wiring of the second circuit layer; the second connection portions electrically connect the through electrode of the second circuit layer and the through electrode of the third circuit layer; and the third connection portions electrically connect the wiring of the third circuit layer and the wiring of the fourth circuit layer.


9.	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,177,312.  Although the claims at issue are not identical, they are not patentably distinct from each other because the Patent fully encompasses the scope of claim 1 of the current application.
Current Application
US 11,177,312
1. An image sensor, comprising:
  *  a first circuit layer including a first semiconductor substrate provided with a photoelectric conversion unit that photoelectrically converts light and generates charge, and a first wiring layer provided with a wiring that transmits a signal that is based upon charge generated by the photoelectric conversion unit;
*  a second circuit layer including a second wiring layer provided with wiring that is electrically connected to the wiring of the first wiring layer and transmits the signal transmitted from the wiring if the first wiring layer, and a second semiconductor substrate including (i) a circuit that is electrically connected to the wiring of the second wiring layer, and (ii) a plurality of through electrodes the transmit the signal processed by the circuit; 
*  a third circuit layer including a third semiconductor substrate provided with a plurality of through electrodes connected to the plurality of through electrodes of the second circuit layer, and a third wiring layer with a wiring electrically connected to the plurality of through electrodes of the third semiconductor substrate; 
*  a plurality of first connection portions, provided between the first circuit layer and the second circuit layer, for electrically connecting the wiring of the first wiring layer and the wiring of the second wiring layer; and 
*  a plurality of second connection portions, provided between the second circuit layer and the third circuit layer, for electrically connecting the plurality of through electrodes of the second semiconductor substrate and the plurality of through electrodes of the third semiconductor substrate, wherein 
a number of the first connection portions is greater than a number of the second connection portions. 

1. An image sensor, comprising: 
*  a first circuit layer including a first semiconductor substrate provided with a photoelectric conversion unit that photoelectrically converts light and generates a charge, and a first wiring layer provided with a wiring that transmits a signal based upon the charge generated by the photoelectric conversion unit wherein a micro-lens layer in a filter layer being laminated on the first circuit layer; 
*  a second circuit layer including a second wiring layer provided with a wiring that is connected to the wiring of the first wiring layer and transmits the signal transmitted from the wiring of the first wiring layer, and a second semiconductor substrate including (i) a circuit that is connected to the wiring of the second wiring layer, and (ii) a plurality of through electrodes the transmit the signal processed by the circuit; 
*  a third circuit layer including a third semiconductor substrate with a plurality of through electrodes connected to the plurality of through electrode of the second circuit layer, and a third wiring layer provided with a wiring connected to the plurality of through electrodes of the third semiconductor substrate; 
*  a fourth circuit layer including a fourth wiring layer provided with a wiring connected to the wiring of the third wiring layer, and a fourth semiconductor substrate connected to the wiring of the fourth wiring layer; 
* a plurality of first connection portions provided between the first circuit layer and the second circuit layer, for electrically connecting the wiring of the first wiring layer and the wiring of the second wiring layer; 
*  a plurality of second connection portions provided between the second circuit layer and the third circuit layer, for electrically connecting the plurality of through electrodes of the second semiconductor substrate and the plurality of through electrodes of the third semiconductor substrate, wherein 
a pitch between the plurality of first connection portions is narrower than a pitch between the plurality of second connection portions, and a number of the first connection portions is greater than a number of the through electrodes of the second semiconductor substrate, or is greater than a number of the through electrodes of the third semiconductor substrate.
2. The image sensor according to claim 1, wherein the number of the first connection portions is greater than a number of the second connection portions.





Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	10.1   In re claim 1, Nakamura (US 2013/0082260), in re-constructed Fig. 10 and corresponding text, teaches an image sensor, comprising:
a first circuit layer 20B (para [0110]) including a first semiconductor substrate 21 (para [0111]) provided with a photoelectric transducer unit 26a/26d/27 that photoelectrically converts incident light and generates a charge (Note: the photoelectric transducer is included in a voltage application, wherein the voltage application is constituted by connection terminals 26a-26d and TSV 27 and “the photoelectric transducer for generating an electromotive force in response to light emitted from outside of the semiconductor integrated circuit device”, wherein the electromotive force is produced by the charge, as well-known in the art para [0019], [0027], [0059]), and a first wiring layer 23 (para [0049]) with a wiring that reads out a signal based upon charge generated by the photoelectric transducer unit 26a-26d/27;
a second circuit layer 10B (para [0111]) including a second wiring layer 23 provided with a wiring connected to the wiring of the first wiring layer 23, and a second semiconductor substrate 11 with a through electrode 17 connected to the wiring of the second wiring layer 23;
a third circuit layer 20A (para [0111]) including a third semiconductor substrate 21 (para [0111]) provided with a through electrode 27 connected to the through electrode 17 of the second circuit layer 10B, and a third wiring layer 23 with wiring connected to the through electrode 27 of the third semiconductor substrate 21; and 
a fourth circuit layer 10A (para [0113]) including a fourth wiring layer 13 (para [0115]) with a wiring connected to the wiring of the third wiring layer 23, and a fourth semiconductor substrate 11 (para [0112]) connected to the wiring of the fourth wiring layer 13;
and wherein the first circuit layer 20B, the second circuit layer 10B, the third circuit layer 20A, and the fourth circuit layer 10A are provided in that order from a side upon which light is incident.
             
    PNG
    media_image7.png
    652
    1193
    media_image7.png
    Greyscale

                    By comparison, Nakamura failed to teach that the number of the first connection portions is greater than a number of the second connection portions.
          
10.2    US 2013/0009321
    PNG
    media_image8.png
    400
    756
    media_image8.png
    Greyscale
    
 11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
Dec. 1, 2022



/HSIEN MING LEE/